Norton J.
of fee defendant, on fee ground of OHrpHse,.upon Ms part, yet there seems to be no good reason why such a course should not be permitted. . The practice which obtains in our courts, of allowing a plaintiff to withdraw a juror and continue ©'©as®, on the above ground, is one wMeh, it seems to me, is not founded m good policy it would be better, in -all such cases, to let the trial pre- cede!, and leave the parties to their remedy, by-a motion for a new trial, but fee practice is too wol settled to be nbw- changed, by tMo court. The second, ground upon wMch this motion is based, fallo wife- in fee established rule, inasmuch as Escalante’s appearance ground upon which this motion is based, fallo wife-in fee established rule, inasmuch as Escalante’s appearance and language certainly would tend to threw counsel off from any inquiry into
*243his nativity, but which being ascertained, readers him dearly incompetent as a witness. The first ground of ompnse advanced for the granting of this motion, is insufficient, but as tie second would have been a good one, under our practice, had. it been presented by a plaintiff, under similar circumstances, I will hold it to be so mow, and will grant defendants’ motion.